Name: Council Regulation (EC) No 3138/94 of 15 December 1994 fixing the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1604 for the 1995 fishing year
 Type: Regulation
 Subject Matter: food technology;  prices;  agricultural policy;  foodstuff;  marketing;  production
 Date Published: nan

 22. 12. 94 No L 332/9Official Journal of the European Communities COUNCIL REGULATION (EC) No 3138/94 of 15 December 1994 fixing the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1604 for the 1995 fishing year THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (*), and in particular Article 17 (3) thereof, Having regard to the proposal from the Commission, Whereas Article 17 ( 1 ) of Regulation (EEC) No 3759/92 provides that a Community producer price shall be fixed for tunas (of the genus Thunnus), skipjack or stripe-bellied bonito Euthynnus (Katsuwonus) pelamis and other species of the genus Euthynnus intended for the industrial manufacture of products falling within CN code 1 604 ; Whereas, on the basis of the criteria laid down in Article 17 (2) of the abovementioned Regulation, the price for the 1995 fishing year should be decreased ; Whereas the prices or amounts fixed in ecus by this Regulation are determined in accordance with the agrimonetary system applicable in 1994 as provided for in Regulation (EEC) No 3813/92 (2), and in particular Article 13 (2) thereof ; whereas, as a result, they should enter into force in that year, HAS ADOPTED THIS REGULATION : Article 1 The Community producer price for the fishing year 1 January to 31 December 1995 for tunas (of the genus Thunnus), skipjack or stripe-bellied bonito Euthynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus for the industrial manufacture of products falling within CN code 1 604 and the commercial category to which it relates are hereby fixed as follows : (ECU/tonnes) Product Commercial specifications Community production price Yellowfin tunas Whole, weighing more than 10 kg each 1 008 (Thunnus albacares) Article 2 This Regulation shall enter into force on 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1994. For the Council The President A. MERKEL (') OJ No L 388 , 31 . 12. 1992, p. 1 . Regulation as amended by Regulation (EEC) No 1891 /93 (OJ No L 172, 15 . 7 . 1993 , p . 1 ). (2) OJ No L 387, 31 . 12. 1992, p. 1 . Regulation as amended by Regulation (EC) No 3528/93 (OJ No L 320, 22. 12. 1993 , p. 32).